Citation Nr: 1229869	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  09-23 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE


Entitlement to service connection for a back disorder, to include as secondary to the Veteran's service-connected right ankle disability.

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel






INTRODUCTION

The Veteran served on active military duty from December 1965, to November 1969.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  During the pendency of this appeal, jurisdiction of the claims folder was transferred to the RO in Atlanta, Georgia.  

In May 2011, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  During this period, the issue of service connection for anxiety disorder was granted, and 10 percent evaluation was assigned.  The file does not contain a notice of disagreement from the Veteran on this issue, and it is considered resolved and not on appeal here.  

The issue of entitlement to a total disability for individual unemployability (TDIU) has been raised by the record.  At the July 2011 VA psychiatric examination, the examiner noted that the Veteran's service-connected psychiatric disorder and related sleep disorder resulted in irritability and poor concentration in an otherwise cognitively challenged individual, further limiting his ability to work.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Specifically, a remand is required to obtain all outstanding medical treatment records, to include Social Security Administration (SSA) records, VA treatment records, and private treatment records.

The Board notes that it has recharacterized the issue on appeal to include the additional theory of secondary service connection.  At an August 2009 VA joints examination the Veteran stated that his chiropractor told him that his back pain was caused by his ankle problem.  The RO only adjudicated the issue of service connection for a back disorder under the theory of direct service connection.  However, a single claim can be found to encompass multiple theories of entitlement.  See Robinson v. Mansfield, 21 Vet. App. 545, 550-51 (2008) (holding that the Court has clarified that while there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute a single claim).  Thus, the Board finds that the issue on appeal includes the additional theory of secondary service connection.

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including records from Federal agencies, such as relevant SSA records.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23   (Fed. Cir. 2010).  The claims file shows that the Veteran was in receipt of SSA benefits via an April 2001 Social Security Administration (SSA) decision, but does not contain any other associated records.  As such, remand is required to obtain the SSA records.  

Further, at the Veteran's August 2009 VA joints examination, the Veteran indicated that his chiropractor had provided an opinion relating his back condition to his service-connected right ankle condition.  It is not clear from the record whether the chiropractor was private or associated with the VA.  It does not appear that the RO has attempted to obtain records related to this chiropractor, including medical records used to make the decision.  As such, remand is required to contact the Veteran for clarification and then to attempt to obtain all relevant treatment records.
 
Accordingly, the case is REMANDED for the following action:

1. Obtain all available VA treatment records for the Veteran from the VA Medical system dated from October 2, 2011, to the present.  Any response received in conjunction with this request should be recorded in the Veteran's claims file.

2. Contact the SSA and obtain all medical records associated with the Veteran's claim upon which the April 2001 decision was based.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and documented for the record. Notice must be provided to the Veteran and his representative. The notice must contain the identity of the records, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim, notice that the Veteran is ultimately responsible for providing the evidence, and notice that the Veteran may provide alternative forms of evidence. Associate all documents obtained with the claims file.

3. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any medical records that pertain to his lumbar spine disability and/or right ankle disability. The AMC must specifically request the Veteran provide information regarding chiropractic treatment received either from the VA, privately, or both.  Subsequently, and after securing the proper authorizations where necessary, the AMC must make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file by the AMC. If, after making reasonable efforts to obtain private medical records the AMC is unable to secure same, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; and (c) describe any further action to be taken by the AMC with respect to the claim. The Veteran must then be given an opportunity to respond.

4. Once all the above development has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of a back disorder.  The entire claims file must be made available to the VA examiner. Pertinent documents should be reviewed, including service treatment records, VA and private treatments records, and the statements of the Veteran.

The examiner should obtain a complete history of the disorder and include it in the report.  A physical examination must be conducted and all current diagnoses must be assigned.  The examiner should comment on whether the Veteran's statements regarding his symptoms are consistent with medical principles and the diagnosed back disorder.

The VA examiner's opinion should address the following:

Provide a diagnosis of all current lumbar spine disabilities and then opine whether it is at least as likely as not (50 percent probability or greater) that any lumbar spine disability first manifested in service or is otherwise related to any aspect of the Veteran's active service. 
The examiner is also requested to opine whether it is it at least as likely as not (50 percent probability or greater) that any lumbar spine disability was caused by or is related to the Veteran's service-connected traumatic arthritis of the right ankle.

The examiner should also opine whether it is it at least as likely as not (50 percent probability or greater) that any lumbar spine disability has been aggravated (permanently increased in severity beyond the natural progress of the disability) by the Veteran's service-connected traumatic arthritis of the right ankle.   If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, consistent with 38 C.F.R. § 3.310 (2011). 

All necessary diagnostic testing should be conducted and commented upon by the examiner. All opinions should be supported by a clear rationale and a discussion of the facts and medical principles involved.

4. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



